         Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

  TERRY D. GAMMEL,
                                                       Case No. 1:19-cv-00390-REP
                        Plaintiff,

          v.

  KUNA RURAL FIRE PROTECTION
                                                      MEMORANDUM DECISION AND
  DISTRICT, d/b/a/ KUNA RURAL FIRE
                                                      ORDER ON PLAINTIFF’S MOTION
  DISTRICT, a municipality; and in their
                                                      TO AMEND AND MOTION FOR
  individual and official capacities: PERRY
                                                      RECONSIDERATION (DKT. 30)
  PALMER, Former Fire Chief, M.G. BUD
  BEATTY, JR., Chairman, TIM
  CRAWFORD, Commissioner, MIKE
  SMITH, Commissioner, HAL HARRIS,
  Commissioner, DEBI ENGLEHARDT-
  VOGEL, Commissioner,

                        Defendants.



       Pending is Plaintiff’s Motion for Leave to File an Amended Complaint and for

Reconsideration of Court’s Order Dismissing His Claims (Dkt. 30). All parties have consented

to the exercise of jurisdiction by a United States Magistrate Judge. Dkt. 10. Because Plaintiff’s

amended complaint does not plausibly rebut the presumption of at will employment under Idaho

law, the Court will (i) deny Plaintiff’s motion to amend and for reconsideration, (ii) dismiss

Plaintiff’s due process property and breach of good faith and fair dealing claims, and (iii) decline

jurisdiction over Plaintiff’s state whistleblower claim.

                                     PROCEDURAL HISTORY

       Plaintiff Terry D. Gammel was the Assistant Fire Chief of the Kuna Rural Fire District

(“KRFD”) from June of 2015 until he was fired in April of 2019. Compl. ¶¶ 5, 8 (Dkt. 1). On

October 7, 2019, he filed this suit to challenge the lawfulness of his termination.

MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 1
         Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 2 of 16




       Plaintiff raised four claims in his original complaint. First, he claimed a deprivation of a

property interest without due process, in violation of 42 U.S.C. § 1983. Compl. ¶¶ 49–60 (Dkt.

1). This claim alleged that he had a reasonable expectation and a legitimate claim of entitlement

to continued employment and therefore a property interest in his employment. Second, he

claimed that he was deprived of a liberty interest, also in violation of 42 U.S.C. § 1983. Compl.

¶¶ 61–72 (Dkt. 1). This claim alleged that Defendants “impugn[ed] his good name, honor, and

integrity” by terminating his employment during a public meeting immediately following a

closed executive session which had been called to “hear complaints or charges brought against a

public … employee…” Compl. ¶ 63 (Dkt. 1). Third, he claimed that his firing constituted

unlawful retaliation against him, in violation of the Idaho Protection of Public Employees Act

(“IPPEA”). Compl. ¶¶ 73–77 (Dkt. 1). Fourth and finally, he claimed KRFD breached the

implied covenant of good faith and fair dealing by denying him benefits outlined in the District’s

Policy Code, including fair and equitable discipline, a grievance/appeals process, and written

notice and an opportunity to respond prior to termination. Compl. ¶¶ 78–82 (Dkt. 1).

       In lieu of an answer, Defendants filed a motion seeking dismissal of all four claims under

Federal Rule of Civil Procedure 12(b)(6). Def.’s MTD (Dkt. 3). On May 26, 2021, the Court

granted this motion. 5/26/21 MDO (Dkt. 28). The Court delayed issuing a final judgment,

however, to permit Plaintiff an opportunity to move to amend his complaint. Id. at 19.

       Plaintiff now seeks permission to file an amended complaint reinstating three of his four

claims: his due process property claim (Count One), his IPPEA claim (Count Three), and his

breach of good faith and fair dealing claim (Count Four). See Pl.’s MTA (Dkt. 30). In the

alternative, Plaintiff asks that the Court reconsider the dismissal of these claims. Id. Plaintiff

does not seek to reopen the dismissal of his due process liberty claim (Count Two).



MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 2
         Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 3 of 16




                                      LEGAL STANDARDS

        Federal Rule of Civil Procedure 15(a)(2) provides that, prior to trial, “[t]he court should

freely give leave” to amend a complaint “when justice so requires.” FED. R. CIV. P. 15(a)(2).

Four factors guide a district court’s decision to grant leave to amend under this Rule: bad faith,

undue delay, prejudice to the opposing party, and the futility of amendment. In re Korean Air

Lines Co., Ltd., 642 F.3d 685, 701 (9th Cir. 2011). Relevant here, if a complaint is dismissed for

failure to state a claim upon which relief can be granted, leave to amend may properly be denied

if amendment of the complaint would be futile. Thinket Ink Info. Res., Inc. v. Sun Microsystems,

Inc., 368 F.3d 1053, 1061 (9th Cir. 2004).

       The Federal Rules of Civil Procedure also allow parties to move for reconsideration of

court orders. Where a judgment has been issued, a motion for reconsideration may be brought

pursuant to Rule 59(e) or Rule 60(b). See FED. R. CIV. P. 59(e) (setting a deadline for motions to

alter or amend a judgment) and FED. R. CIV. P. 60(b) (setting forth the grounds for relief from a

final judgment). In all other situations, the court has discretion to reconsider its decisions under

Rule 54(b), which permits the revision of interlocutory orders “at any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and liabilities.” FED. R. CIV. P.

54(b). In addition, district courts possess the inherent common-law authority to rescind or

modify any interlocutory order so long as the court retains jurisdiction over the matter. City of

Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 888-889 (9th Cir. 2001);

see also Dreith v. Nu Image, Inc., 648 F.3d 779, 787 (9th Cir. 2011) (“[A] district court has the

inherent power to revisit its non-final orders, and that power is not lost when the case is assigned

mid-stream to a second judge.”).

       Unlike motions to amend, however, motions for reconsideration should not be frequently



MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 3
          Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 4 of 16




made or freely granted. See, e.g., EEOC v. Serrano’s Mexican Rests., LLC, 306 F. App’x 406,

407 (9th Cir. 2009) (unpublished) (recognizing that “[t]here is no strict prohibition against one

district judge reconsidering and overturning the interlocutory order or ruling of a prior district

judge in the same case before final judgment,” but warning that “one judge should not overrule

another except for the most cogent reasons”); see also Kona Enters. v. Estate of Bishop, 229 F.3d

877, 890 (9th Cir. 2000) (calling reconsideration an “extraordinary remedy” that should be “used

sparingly”).

         “The major grounds that justify reconsideration involve an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d 364, 369 n.5 (9th

Cir. 1989) (quoting United States v. Desert Gold Mining Co., 433 F.2d 713, 715 (9th Cir. 1970)).

A motion to reconsider is not an opportunity to rehash issues already addressed or advance

arguments that could have been raised earlier. United States v. Navarro, 972 F. Supp. 1296,

1299 (E.D. Cal. 1997); see also Phillips v. C.R. Bard, Inc., 290 F.R.D. 615, 670 (D. Nev. 2013)

(“Motions for reconsideration . . . are not intended to give an unhappy litigant one additional

chance to sway the judge.”); Cachil Dehe Band of Wintun Indians of the Colusa Indian Cmty. v.

California, 649 F. Supp. 2d 1063, 1069-1070 (E.D. Cal. 2009) (a party seeking reconsideration

must show “more than a disagreement with the [c]ourt’s decision”). In other words, a motion to

reconsider should do more than simply restate the position that was unsuccessfully advanced by

the party in the initial motion.

                                          DISCUSSION

    A.      Plaintiff’s Due Process Property Interest Claim

         In his motion, Plaintiff advances one united argument in support of his motion to amend



MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 4
         Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 5 of 16




his due process claim and his motion to reconsider the dismissal of this claim. Pl.’s MTA at 3-6

(Dkt. 30). Because the standards governing these requests vary significantly, the Court will

address each request separately.

           1. Amendment

       As it relates to his due process claim, Plaintiff’s proposed changes to the complaint are

more a matter of style than substance. Plaintiff’s original complaint alleged that he had a

reasonable expectation and a legitimate claim of entitlement to continued employment based on

the provisions of the Kuna Rural Fire District Policy Code (hereafter “the Code” or the “Policy

Code”). Compl. ¶ 53 (Dkt. 1). To support this allegation, Plaintiff attached a copy of the 252-

page Policy Code as Exhibit A to his complaint. Policy Code (Dkt. 1-1). He also highlighted

four specific subdivisions – § 8.2.1, § 8.2.3, § 8.2.5, and § 8.2.81 – which he interpreted as

creating a right to be fired only for cause. Compl. ¶ 51 (Dkt. 1).

       Plaintiff’s proposed amendments to the complaint would add the following quotations to

or summaries of the Policy Code to the body of the complaint:

              § 8.2.8.1 “says that employees ‘whose actions warrant severe disciplinary action

               may be dismissed, suspended or demoted as appropriate in accordance with this

               section.’” Am. Compl. ¶ 57(d) (Dkt. 30-1).

              § 8.2.8.8 states “that employees are subject to disciplinary action, when they have

               engaged in, but not limited to, one or a combination of any of the following [15]

               acts or omissions.” Id. ¶ 57(e).

              § 8.2.8.7 “provides for an appeal or a request for a formal hearing of an action of



1
 Plaintiff’s original complaint cites § 8.2.8 generally as well as several specific subsections
within § 8.2.8. Compl. ¶ 51 (Dkt. 1).

MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 5
         Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 6 of 16




               ‘dismissal, suspension, or demotion . . . .’” Id. ¶ 57(h).

              § 7.2.3 states that “‘[a]ll new Personnel will be subject to a twelve month

               probation period with no exceptions. . . During this probationary period, the

               probationer may be released at any time, without cause or justification.’” Id. ¶ 58.

None of this information is new.

       Not only did Plaintiff attach a copy of the entire Policy Code to his original complaint, in

his response to the motion to dismiss, Plaintiff argued that § 8.2.8 generally, § 8.2.8.8

specifically, § 8.2.8.7, and § 7.2.3 reflected the Code’s “intention that employees will only [be]

fired for cause.” Pl.’s Resp at 4-5 (Dkt. 14). In making this argument, Plaintiff expressly invited

the Court to consider portions of the Policy Code, such as § 7.2.3, that were attached to, but not

referenced within the original complaint. Id. at 5, n. 3.

       The Court accepted that invitation. See generally 5/26/21 MDO at 5-10 (Dkt. 28)

(discussing various provisions of the Policy Code). Consistent with Ninth Circuit law, the Court

treated the Policy Code as part of the complaint for purposes of Defendant’s motion to dismiss.

Id.; see also Edwards v. Marin Park, Inc., 356 F.3d 1058, 1062 (9th Cir. 2004) (attachments to a

complaint are to be considered part of the complaint in deciding a Rule 12(b)(6) motion). This

treatment extended to considering the specific features of the Code that Plaintiff seeks to

highlight in the amended complaint. For example, the Court recognized that the Policy Code

contains multiple provisions “detailing how disciplinary inquiries are to be conducted,” including

§ 8.2.8. Id. at 6. The Court noted that the Code included a “laundry list” of fifteen examples of

conduct that might result in discipline. Id. The Court recognized that the Code included

grievance and appeal provisions and that the Board did not follow these processes when

terminating Plaintiff’s employment. Id. at 6, 9. Finally, the Court specifically quoted and



MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 6
            Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 7 of 16




discussed the import of § 7.2.3, the provision governing the firing of probationary employees.

Id. at 9.

        Permitting Plaintiff to amend his complaint to recapitulate this same information would

serve no purpose. Having thoroughly reviewed the relevant law and carefully considered the

Policy Code, including the features of the Code that Plaintiff emphasizes in the proposed

amended complaint, the Court previously held that the Policy Code did not qualify under Idaho

law as an implied agreement to modify Plaintiff’s at will employment status and that Plaintiff,

therefore, lacked a due process property interest in his continued employment. Id. at 7-9. This

holding applies with equal force to the proposed amended complaint.

        It was and remains undisputed that the KRFD Policy Code contains specific disclaimers

(i) warning that it is “not intended nor should it be considered a contract for the purposes of

employment,” (ii) advising employees that all persons employed by KRFD – with the exception

of those with written contracts2 – are employed “(at will) at the discretion of the Board of

Commissioners and shall have no right to continued employment and/or employment benefits,”

and (iii) cautioning that the provisions of the Policy Code may be unilaterally amended, revised,

or repealed at the discretion of the Board of Commissioners. Policy Code §§ 1.1.1 and 1.1.1.2

(Dkt. 1-1). As this Court heretofore explained, Idaho courts have consistently held that such

disclaimers are controlling. See Jenkins v. Boise Cascade Corp., 141 Idaho 233, 241 (2005)



2
  The Court agrees with Defendant that no reasonable person could conclude that the subsequent
provisions of the Policy Code constitute such a contract. The Policy Code clearly states that it
should not be considered a contract. Policy Code § 1.1.1.2. Even if it did not, treating the
discipline and grievance provisions of the Policy Code as an exception to the presumption of at
will employment outlined in § 1.1.1.2 would render § 1.1.1.2 a nullity. Under such a reading,
every employee of KFRD would have a written contract with KFRD by virtue of the very Code
that warns that they are at-will employees. The Court declines to adopt such a nonsensical
reading of the Code.

MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 7
         Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 8 of 16




(whether an employee handbook rebuts the presumption of at will employment “is normally a

question of fact, unless [the] handbook specifically negates any intention on the part of the

employer to have it become a part of the employment contract.”); Bollinger v. Fall River Rural

Elec. Coop., Inc., 152 Idaho 632, 639 (2012) (a seniority policy that expressly stated that it did

not constitute a contract between the employer and employee could not give rise to an implied-

in-fact employment agreement); Nix v. Elmore County, 158 Idaho 310, 317 (2015) (where an

employee policy manual explicitly disclaimed any intent to have its provisions become part of an

employment contract and informed employees that the terms in the policy could be changed at

any time at the discretion of the employer, the policy did not create any enforceable contract

rights as a matter of law). Nothing in the amended complaint changes this analysis.3

       Plaintiff himself seems to recognize that his proposed amended complaint would not

survive review under the rubric of the Court’s prior decision. While styled as a motion to

amend, Plaintiff’s motion does not focus on the changes to his complaint or explain how these

changes address the concerns that led the Court to dismiss the original complaint. Instead,

Plaintiff seeks to persuade the Court that it has erred in its understanding of the law and that

those errors led to the wrongful dismissal of Plaintiff’s due process property claim. The Court


3
  Other than the amendments reiterating the various Code provisions discussed above, Plaintiff
only proposes one additional change to his due process property claim: Plaintiff’s amended
complaint would add a paragraph specifying that the resolution process by which the Board of
Commissioners adopted the Policy Code required “the Board of Commissioner’s to expressly
approve the provisions by voting.” Am. Compl. ¶ 56 (Dkt. 30-1). Plaintiff, however, never
references or relies on this new paragraph in his briefing. See generally Pl.’s MTA (Dkt. 30).
The Court agrees that this paragraph is of minimal, if any, consequence. It has never been a
matter of dispute that the Policy Code is a written policy that is approved by the KRFD Board of
Commissioners. The original complaint specifically informed the Court that the Board approves
the Policy Code by resolution. Compl. ¶ 50 (Dkt. 1). Moreover, in his response to the motion to
dismiss, Plaintiff emphasized that Board resolutions require voting. Pl.’s Resp at 4-5 (Dkt. 4). It
was the content of the Policy Code, not its mechanism of approval, that led the Court to dismiss
Plaintiff’s due process property claim.

MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 8
         Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 9 of 16




will address these contentions below.

           2. Reconsideration

       The true spirit of Plaintiff’s motion to reinstate his due process property claim is that of a

motion to reconsider, not a motion to amend. Specifically, Plaintiff maintains that the Court

should not have relied on state contract law to define the contours of his property rights. Pl.’s

MTA at 3 (Dkt. 30). Plaintiff also contends the Court mistakenly found that his employment

status could be determined as a matter of law at the motion to dismiss stage. Id. at 4. Finally,

Plaintiff complains that the Court declined to specifically analyze what he sees as the “most

analogous” published federal district court case. Id. at 5.

       Even if Plaintiff were correct that the Court had erred in these regards, that would not

automatically justify reconsideration. See Faysound, Ltd. v. United Coconut Chemicals, Inc.,

878 F.2d 290, 296 (9th Cir. 1989) (where a motion to reconsider merely “rehashed what had

been before the court” previously, the district court “properly ruled that it stated grounds for

appeal, not for reconsideration”). Because the law and the facts have not changed, the only

potential ground for reconsideration of the Court’s prior ruling would be to fix a clear error or

avert manifest injustice.4 The Court does not find, however, that it erred at all, let alone clearly

erred, when it dismissed Plaintiff’s due process property claim.

       “Under the federal constitution, at-will employees possess no protected property rights

and therefore are not entitled to due process before being terminated.” Lawson v. Umatilla

County, 139 F.3d 690, 691-692 (9th Cir. 1998). Whether Plaintiff is or is not an at-will

employee is a question of state not federal law. Id. at 692 (looking to Oregon law to determine if


4
  Plaintiff points out that this case has been reassigned to a new judge since the ruling on
Defendants’ motion to dismiss. Pl.’s MTA at 2 (Dkt. 30). That is not, however, a ground for
reconsideration.

MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 9
        Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 10 of 16




the plaintiff-appellee’s position was at will); see also Bd. of Regents v. Roth, 92 S. Ct. 2701

(1972) (“Property interests, of course, are not created by the Constitution”); Bishop v. Wood, 426

U.S. 341, 344 (1976) (“A property interest in employment can . . . be created by ordinance, or by

an implied contract. In either case, however, the sufficiency of the claim of entitlement must be

decided by reference to state law.”); Town of Castle Rock v. Gonzales, 545 U.S. 748, 756-757

(2005) (explaining that the process for determining whether an individual has a property interest

for the purposes of the Fourteenth Amendment “begins” with “a determination of what it is that

state law provides” to the individual). The Court, therefore, properly relied on binding Idaho

Supreme Court case law to determine Plaintiff’s employment status. See Arizona Elec. Power

Coop. v. Berkeley, 59 F.3d 988, 991 (9th Cir. 1995) (“When interpreting state law, federal courts

are bound by decisions of the state’s highest court.”)

       Plaintiff has not shown that the Court clearly erred in its interpretation of this law. As he

did in his response to Defendant’s motion to dismiss, Plaintiff asserts that provisions of the

Policy Code detailing how disciplinary inquiries are to be conducted and entitling employees to

grievance and appeal procedures create a question of fact as to whether Plaintiff had implied-in-

fact agreement with KFRD which limited KFRD’s ability to terminate Plaintiff’s employment at

will. The Court, however, already weighed and addressed this argument in detail its May 26,

2021 Memorandum Decision and Order. The Court will not restate all of its analysis here,

except to reemphasize that where an employee policy manual “specifically negates any intention

on the part of the employer to have it become a contract,” it is no longer the rule that the effect of

the policy manual on an employee’s employment status is a question of fact for the jury to

determine. Nix, 158 Idaho at 317. In these circumstances, Idaho courts have consistently held

that a disclaimer in an employee handbook or manual is sufficient, as a matter of law, to preserve



MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 10
        Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 11 of 16




an at will relationship. Id.; Bollinger, 152 Idaho at 639; Jenkins, 141 Idaho at 241. The Court is

bound to honor these cases. See Lawson, 139 F.3d at 693 (holding that a district court erred in

ignoring the importance of disclaimers under Oregon law).

       Neither of the cases cited by Plaintiff – Williams v. Madison Cty., 741 F. App’x 372 (9th

Cir. 2018) or Strosnider v. City of Nampa, 196 F. Supp. 3d 1159 (D. Idaho July 25, 2016) –

warrants a different conclusion. Williams is an unpublished Ninth Circuit case that involved a

challenge to the district judge’s decision to instruct the jury that the plaintiff-appellee had a

property right in his employment as a matter of law. Williams, 741 F. App’x at 374. The Court

held that the district court erred in taking this issue away from the jury. Id. Given the procedural

posture of the appeal, however, the Court did not address or consider whether the disclaimers in

the personnel manual, which were the subject of the dispute, should have entitled the employer-

defendants to summary judgment. Id. To the extent Williams sheds light on this issue, it is not

binding on this Court and cannot justify this Court in refusing to follow Lawson and, by

extension, Nix, Bollinger, and Jenkins.5

       Strosnider is also easily distinguishable. In Strosnider, “[s]everal things [were]

potentially at play in determining whether [the plaintiff in that case] was an at-will employee,

including the city of Nampa’s employee handbook, the Nampa Fire Department’s Rules and

Regulations and disciplinary policies, and Nampa City code.” Strosnider, 196 F. Supp. 3d at

1166. The only one of these documents that appears to have contained any disclaimers was the

employee handbook. See Plaintiff’s Briefing and Exhibits, Dkts. 45-46 in Strosnider v. City of

Nampa, Case No. 1:14-cv-00459-BLW (D. Idaho (filed April 21, 2016). Notably, the plaintiff in


5
 The Court follows Lawson as to the federal constitutional issues and follows Nix, Bollinger,
and Jenkins when determining whether Plaintiff was an at will employee under Idaho law.
Gonzales, 545 U.S. at 756-757.

MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 11
        Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 12 of 16




Strosnider conceded that this handbook did not itself create a property interest in his

employment. Strosnider, 196 F. Supp. 3d at 1166. As a result, the court did not discuss or

address the effect of this disclaimer when it found that two separate documents that did not

contain disclaimers, the Nampa Fire Department’s Rules and Regulations and the City code,

created an issue of fact as to whether Plaintiff had rebutted the presumption of at will

employment. Id. at 1166-1167 (making no mention of any disclaimers). In short, unlike in this

case, in Strosnider, disclaimers were not present in the documents that allegedly created a

property interest in the plaintiff’s continued employment.

       Here, by contrast, the only document on which Plaintiff relies to rebut the presumption of

at will employment is the Policy Code. This Code contains express disclaimers, like those in

Nix, Bollinger, and Jenkins, as well as like those in other cases from this federal district court

where the Court has found no expectation of continued employment, for example Timothy v.

Oneida County, 2017 WL 1100896 (D. Idaho 2017) and Harms v. Power County, 2013 WL

791452 (D. Idaho 2013).6


6
  In its May 26, 2021 Memorandum Decision and Order, the Court mistakenly listed Hollist v.
Madison County, 2014 WL 5089941 (D. Idaho 2014) as a case where the district court found no
expectation of continued employment. 5/26/2021 MDO at 8 (Dkt. 28). The Court hereby
corrects that error. This correction does not change the outcome of the case. For the reasons
outlined above, this Court is bound to and did follow Nix, Bollinger, and Jenkins when
determining Plaintiff’s employment status. Hollist does not justify a different conclusion. First,
Hollist is factually distinguishable from the present case. In Hollist, the policy manual at issue
identified specific types of employees as at will employees, but did not provide that all other
employees, including the plaintiff, were at will. Hollist, 2014 WL 5089941, at *7. In other
words, the policy manual was unclear about the plaintiff’s employment status. In the face of this
ambiguity, the plaintiff in Hollist relied on both the manual and on materials and statements
outside the manual, including an executed conditional offer of employment, to show that she
could only be terminated for cause. Id. at *8. Here, by contrast, Plaintiff relies solely on a
Policy Code that contains a clear disclaimer. Second, Hollist is not binding on this Court,
whereas Nix is. Because Hollist was decided before Nix, its persuasive value is lower than more
recent cases, such as Timothy (a case where Judge Winmill, the author of Hollist, dismissed a
due process property claim under Nix).

MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 12
        Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 13 of 16




        The Court finds the reasoning of Timothy particularly persuasive. The facts of Timothy

are nearly identical to the facts of this case. In Timothy, as here, the policy manual at issue

expressly stated that “any and all” employment was at will, the policy manual disclaimed itself

as a contract, and the policy manual contained “discretionary language, allowing the [employer]

to change the policy at any time.” Timothy, 2017 WL 1100896, at *7. The court in Timothy

found that these facts foreclosed any finding that the manual altered the plaintiff’s at-will

employment status. Id. at *7-8. The Court reaches the same conclusion here. Having carefully

considered Plaintiff’s request for reconsideration and rereviewed the governing case law, the

Court reaffirms, without reservation, its prior dismissal of Plaintiff’s due process property claim.

   B.      Plaintiff’s State Claims

        Plaintiff also seeks permission to amend his complaint to revive his two state law claims.

The Court has supplemental jurisdiction over these claims pursuant to 28 U.S.C. § 1367. Having

dismissed all of Plaintiff’s federal claims, this Court has discretion to exercise or decline that

jurisdiction. See 28 U.S.C. § 1367(c)(3).

        In its May 26, 2021 Memorandum Decision and Order, the Court elected, without

analysis, to exercise jurisdiction over the state law claims. 5/26/2021 MDO at 14-18 (Dkt. 28).

The Court finds that its decision warrants reconsideration in light of Plaintiff’s motion to amend

his complaint to add new information supporting his state whistleblower claim.

        “The Supreme Court has stated, and [the Ninth Circuit has] often repeated, that ‘in the

usual case in which all federal-law claims are eliminated before trial, the balance of factors . . .

will point toward declining to exercise jurisdiction over the remaining state-law claims.’” Acri v.

Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997) (quoting Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, n.7 (1988). In other words, district courts should not reflexively exercise



MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 13
        Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 14 of 16




jurisdiction over state claims once the federal claims have been dismissed. Indeed, the Ninth

Circuit has admonished that this decision is a “responsibility” that district courts are “duty-bound

to take seriously.” Id. Relevant considerations include values of “economy, convenience,

fairness, and comity.” Id.

       These factors weigh strongly in favor of exercising jurisdiction over Plaintiff’s state law

contract claim and declining jurisdiction over Plaintiff’s state law whistleblower claim.

       Starting with Plaintiff’s state law contract claim (Count Four), this claim presents the

same question as Plaintiff’s due process property claim: Was Plaintiff an at-will employee under

Idaho law? Having answered that question in the affirmative, values of economy, convenience,

and fairness weigh heavily in favor of exercising jurisdiction and dismissing Plaintiff’s breach of

contract claim on the merits. This is particularly true because Plaintiff has invited the Court to

treat his due process property claim and his state law contract claim together. See Pl.’s MTA at

2-3 (Dkt. 30) (arguing, in a footnote, that the Court should reverse its dismissal of Plaintiff’s

contract claim for the same reasons it should reverse the dismissal of his due process property

claim). Plaintiff never independently addresses his contract claim in the motion to amend and

makes no argument that his state law contract claim could survive when his due process property

claim does not. The Court, consequently, will affirm the dismissal of Plaintiff’s state law

contract claim with prejudice.

       Plaintiff’s whistleblower claim (Count Three) stands in an entirely different posture.

Plaintiff’s IPPEA claim presents difficult questions of state law that are unrelated to Plaintiff’s

federal claims. For example, Plaintiff and Defendants disagree about what constitutes “waste” of

public funds, property, or manpower under the IPPEA. This is not a term that has been




MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 14
        Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 15 of 16




specifically defined by Idaho courts. Tenets of federalism and comity dictate that Idaho judges

should be the primary arbitrators of state law issues, such as these.

         Values of economy, convenience, and fairness do not warrant overriding these clear

comity interests. While the Court issued a ruling dismissing Plaintiff’s IPPEA claim as

originally filed, this ruling is not final. Federal law requires the Court to permit Plaintiff to

freely amend his complaint if he can cure the defects in his IPPEA claim. FED. R. CIV. P.

15(a)(2). In accordance with that standard, Plaintiff has submitted a proposed amended

complaint inserting several new paragraphs of substantive information regarding the putative

waste, Plaintiff’s beliefs about this waste, and Plaintiff’s allegedly good faith belief that

Commissioners may be planning to violate the law. See generally Am. Compl. (Dkt. 30-1).

Ruling on Plaintiff’s motion to amend would require the Court to step into the role of a state

court and evaluate the validity of Plaintiff’s IPPEA claim in light of this new information. Idaho

state courts are in the best position to undertake this analysis.

       No unfairness will result from permitting Idaho courts to assume this role. Dismissal will

not have any impact on the statute of limitations for this claim, because, pursuant to 28 U.S.C. §

1367(d), the limitations period is tolled while the claim is pending in federal court and for 30

days after it is dismissed. Artis v. District of Columbia, 138 S. Ct. 594, 480 (2018).

Furthermore, the effort the parties have expended briefing Defendants’ motion to dismiss and

Plaintiff’s motion to amend this claim can be easily transferred to state court.

       Finally, the procedural posture of the case weighs strongly in favor of declining

jurisdiction over Plaintiff’s state law whistleblower claim. As things currently stand, this case

remains at the very beginning of the litigation process. The Court has yet to hold a scheduling

conference or set discovery deadlines. The resolution of the federal claims at the motion to



MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 15
        Case 1:19-cv-00390-REP Document 32 Filed 08/16/21 Page 16 of 16




dismiss stage is a natural place to transition the only remaining and unrelated state claim to state

court. For these reasons, the Court will reverse its dismissal of Plaintiff’s IPPEA law claim on

the merits and will dismiss this claim without prejudice to refile in state court.

                                              ORDER

       1. IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File an Amended

           Complaint and for Reconsideration of the Court’s Order Dismissing his Claims (Dkt.

           30) is DENIED.

       2. Plaintiff’s due process property claim (Count 1) will be dismissed with prejudice.

       3. Plaintiff’s due process liberty claim (Count 2) will be dismissed with prejudice in

           accordance with the Court May 26, 2021 Memorandum Decision and Order.

       4. Plaintiff’s IPPEA claim (Count 3) will be dismissed without prejudice.

       5. Plaintiff’s breach of good faith and fair dealing claim (Count 4) will be dismissed

           with prejudice.




                                                                                 August 16, 2021




MEMORANDUM DECISION ON PLAINTIFF’S MOTION TO AMEND AND MOTION FOR
RECONSIDERATION– PAGE 16
